     Case 2:18-cv-08925-DSF-RAO Document 39 Filed 08/03/20 Page 1 of 2 Page ID #:121


                                                                                         JS-6
1

2

3

4

5                                  UNITED STATES DISTRICT COURT
6
                                  CENTRAL DISTRICT OF CALIFORNIA
7

8

9     MODERN SETTINGS LLC,                              Case No.: CV 18-8925 DSF

10    PLAINTIFF,

11    vs.                                               ORDER FOR DISMISSAL WITH
                                                        PREJUDICE
12
      GERAIER TOROSSIAN DBA SELECTED
13    FINDINGS INC. (DISSOLVED CA                       HON. JUDGE DALE S. FISCHER
      CORPORATION) AND CRYSTALINI’S
14    FINDINGS INC.
15    DEFENDANTS
16

17

18
             BEFORE THE COURT is the parties’ Stipulation for Order for Dismissal with Prejudice.
19
      (ECF No. 35). Pursuant to the parties’ stipulation, all claims against Geriaier Torossian and
20

21    Crystalini’s Findings Inc are DISMISSED with prejudice and without costs or fees to any party.

22    See Fed. R. Civ. P. 41(a)(1)(A)(ii).
23

24
             ACCORDINGLY , IT IS ORDERED:

25

26

27

28
                            ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:18-cv-08925-DSF-RAO Document 39 Filed 08/03/20 Page 2 of 2 Page ID #:122



1            The Plaintiff’s claims against Defendants Geriaier Torossian and Crystalini’s Findings
2
      Inc are DISMISSED with prejudice and each party to bear its own attorney's fees and costs.
3

4

5            IT IS SO ORDERED.
6      DATED: August 3, 2020
7
                                                  Honorable Dale S. Fischer
8                                                 UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           ORDER FOR DISMISSAL WITH PREJUDICE
